DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2014-179935A patent publication.  Regarding claim 9, the ‘935 publication teaches a substrate made of a dielectric (101); a pair of wide walls comprising a first conductor layer (111) and a second conductor layer (112) that respectively cover both surfaces of the substrate, and a narrow wall comprising a post wall (114) formed inside the substrate, a first columnar conductor (123; the left side of the figure in fig, 19) passing through a first opening (111a) provided to the first conductor layer and the one end of which is positioned inside the substrate; and a second columnar conductor (123; the right side of the figure in fig. 19) passing through a second opening (111a) provided to the first conductor layer or the second conductor layer, and the one end of which is positioned inside the substrate.  With regard to the recited filtering function, where the claimed and prior art products are identical or substantially identical in  by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 10 and whether the first conductor layer or second conductor layer is provided in advance in a vicinity of the first and second openings, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to teach or further suggest fairly a modification of additional one or more partition walls being constituted by the post walls and dividing a region into a plurality of resonators, when considered in view of the rest of the limitations of the claim.
Claims 1-8 are allowed.  Prior art fails to teach or suggest a filter comprising first columnar conductor passing through an opening provided in a tube wall of a first waveguide tube, a second columnar conductor passing through an opening provided in a tube wall of a second waveguide tube, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. PGPub 2012/0206311 teaches a dielectric waveguide antenna comprising: a substrate made of a dielectric (dielectric substrate 1); a pair of wide walls being constituted by a first conductor layer and a second conductor layer (first and second conductive plates 21, 23), respectively, and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.